UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
El PASO DIVISION

 

BRANDON CALLIER,
Plaintiff,

Vv. EP-20-CV-0289
UNITED DEBT SETTLEMENT, LLC a New
York Limited Liability Company, and MARCEL
BLUVSTEIN

Defendants.

MMMMMmMM MMM mum

 

MENT FOR SUM CERTAIN BY DEFAULT

 

Defendants, United Debt Settlement, LLC and Marcel Bluvstein, were served with the
Summons and Complaint in this action on or about December 10, 2020 and the time for
Defendants to appear, answer or move against the Complaint has expired without an appearance
by Defendants; accordingly, pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure, it

is hereby

ADJUDGED that the Plaintiff, Brandon Callier, recover from the Defendants the sum of
$45,000.00, the amount claimed, amounting in all to $45,000.00, plus interest on the judgement

at the legal rate until the judgment is satisfied, and that the Plaintiff have execution therefore.

    
 

 

TH HONORABLE DA VID BRIONES
SENIOR VNITED STATES DISTRICT JUDGE

JUDGMENT ENTERED THIS 12TH DAY OF JANUARY, 2021.
